PER CURIAM:
Drain M. Short, a federal prisoner, seeks to appeal the district court’s order denying relief on his petition filed under 28 U.S.C. § 2241 (2000) for failure to exhaust administrative remedies. We have reviewed the record and have found no reversible error. Accordingly, we affirm for the reasons stated by the district court. Short v. Hollinsworth, No. 8:07-cv-01134-AW (D.Md. Oct. 4, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.